Exhibit D EXECUTION VERSION ROLLOVER AGREEMENT This ROLLOVER AGREEMENT (this “Agreement”), dated as of March 15, 2010, is entered into by and between Adam Blumenfeld, an individual (the “Investor”), and Sage Parent Company, Inc., a Delaware corporation (“Parent”). RECITALS WHEREAS, the Investor is currently a stockholder of Sport Supply Group, Inc., Inc., a Delaware corporation (the “Company”), and is the owner of 60,091 shares of common stock, par value $0.01 per share, of the Company (the “Company Common Stock”); WHEREAS, subject to the terms and conditions of that certain Agreement and Plan of
